Exhibit 10.12


        
SCP DISTRIBUTORS, LLC
EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into this 20th day
of December, 2016, by and between SCP Distributors, LLC, a Delaware corporation
(“Employer”), and Peter D. Arvan (“Employee”).




RECITALS


A.
Employer operates swimming pool and irrigation wholesale distribution facilities
throughout the United States, Canada, Europe and other international markets.
Employer is the operating company for Pool Corporation, a publicly traded
company on the NASDAQ.



B.
Employer desires to employ Employee, pursuant to the terms of this Agreement.



C.
The parties desire to specify their rights and responsibilities with regards to
each other by entering into this Agreement.



NOW, THEREFORE, in consideration of the mutual covenants and promises as
specified hereinafter, and for other good and valuable consideration, the
receipt and sufficiency of which is acknowledged, the parties agree as follows:


1.EMPLOYMENT. Employer to employ Employee, and Employee to accept employment
with Employer upon the terms and conditions stated in this Agreement.


2.TERM. The Agreement shall become effective on January 3, 2017, and shall
remain in full force and effect until terminated pursuant to the provisions of
this Agreement.


3.
COMPENSATION.



3.1    Salary. Employer shall pay Employee’s gross annual salary (“Salary”)
during such time Employee is employed by Employer. Employee’s Salary is set at
the amount of $400,000 payable in equal installments not less than bi-weekly.
Employee’s Salary may be adjusted, from time to time, at the sole discretion of
Employer subject to Section 9.3 below.


3.2    Annual Bonus. Employee will be eligible to receive an annual bonus based
on criteria set forth in a separate bonus plan pursuant to the Employer’s
Executive Officer Annual Incentive Plan (the “Bonus”), consistent with the
criteria established for the Employer’s Chief Executive Officer (“CEO”), with a
maximum payout of 150% of salary for 2017 and 200% of salary each year
thereafter. The Bonus shall be paid by Employer to Employee on, and shall not be
earned by Employee unless Employee is employed on, February 28th of the year
following the calendar year in which the Bonus is applicable. Except as
otherwise provided in Sections 9.2 and 9.3 below, fEmployee is not employed, for
any reason, on February 28th of the year following each applicable calendar
year, Employee shall not be eligible to receive the Bonus for the preceding
calendar year unless specifically authorized by the Employer’s CEO and Pool
Corporation’s Board of Directors.







--------------------------------------------------------------------------------

Exhibit 10.12


3.3    Strategic Plan Incentive Program.      Beginning with the performance
period for awards to be paid in 2019 (i.e., January 1, 2016 through December 31,
2018), Employee will be eligible to participate in the Strategic Plan Incentive
Program (“SPIP”), at the Group II Level (with a maximum payout of 100% of
salary), and at the Group I Level for the performance period award to be paid in
2020 (i.e., January 1, 2017 through December 31, 2019) (with a maximum payout of
200% of salary); provided the SPIP remains in existence and subject to Section
9.3 below, Employee will thereafter be eligible to participate in the SPIP at
the Group I level. The SPIP shall be paid by Employer to Employee on, and shall
not be earned by Employee unless Employee is employed on, February 28th of the
year following the calendar year in which the SPIP is applicable. Except as
otherwise provided in Sections 9.2 and 9.3 below, if Employee is not employed,
for any reason, on February 28th of the year following each applicable calendar
year, Employee shall not be eligible to receive the SPIP for the preceding
calendar year unless specifically authorized by the Employer’s CEO and Pool
Corporation’s Board of Directors.


3.4    Equity Grants. Upon the first date of employment (January 3, 2017),
Employee shall receive an equity grant in the form of performance-based
restricted stock and/or non-qualified stock options with a grant value of
$1,500,000 pursuant to Employer’s Amended and Restated 2007 Long-Term Incentive
Plan (“LTIP”). Employee has the right to receive such grant all in the form of
performance-based restricted stock (calculated as the grant value of $1,500,000
divided by the closing stock price on the grant date in accordance with the
terms of the LTIP), or all in the form of non-qualified stock options
(calculated as 2.5X the number of performance-based restricted stock), or 50% in
each form of performance-based restricted stock and non-qualified stock options,
all of which shall be determined prior to the date of grant. The terms of such
grant shall be set forth in a separate Performance-Based Restricted Stock
Agreement and/or Stock Option Agreement for the Grant of Non-Qualified Stock
Options, as applicable, and shall provide terms consistent with Sections 9.2 and
9.3 below. In each of 2018 and 2019, Employee shall receive an equity grants in
the same form, with the same alternatives, and for the same grant value
($1,500,000 each year), as upon start of employment, with such equity grants
awarded at each year’s first regularly scheduled meeting of the Pool Corporation
Board of Directors consistent with the equity grants provided to all other
officers.


3.5    Withholding Taxes. All compensation paid to Employee pursuant to this
section 3 shall be subject to all applicable state, federal and local
withholding taxes.


4.    DUTIES. Employee will serve as Executive Vice President for Employer which
shall without limitation include North America line management responsibilities
and shall perform such other specific services or duties as Employer assigns
from time to time.


5.    EMPLOYEE BENEFITS. Employee shall be entitled to participate in all
benefits Employer provides, or makes available to similarly situated employees
in the same classification or equivalent level of responsibility, as changed
from time to time by Employer.


6.AUTOMOBILE ALLOWANCE. Employer shall provide Employee with a vehicle under
Employer’s guidelines for like executives.


7.EXTENT OF SERVICES. Employee shall devote his entire working time, attention
and energies to Employer’s business and shall not, during the term of this
Agreement, be engaged in any other business activity that interferes with
Employee’s duties for Employer as determined in the sole discretion of Employer,
whether or not such business activity is pursued for gain, profit or other
pecuniary advantage. However, Employee may invest his assets in such form or
other manner as will not require his services in the operation of the affairs of
the companies in which such investments are made and Employee may serve on one
outside company Board provided that such service does not interfere with
Employee’s obligations to the Employer.





--------------------------------------------------------------------------------

Exhibit 10.12




8.DISCLOSURE OF INFORMATION. Employee acknowledges his position with Employer
has given Employee access to and will continue to give Employee access to
certain confidential and proprietary information (“Confidential Information”) of
Employer and such Confidential Information, including but not limited to
Employer’s products and services, business plans, business acquisitions,
processes, product or service research and development methods or techniques,
training methods and other operational methods or techniques, quality assurance
procedures or standards, operating procedures, files, plans, specifications,
proposals, drawings, charts, graphs, support data, trade secrets, supplier
lists, supplier information, purchasing methods or practices, distribution and
selling activities, consultants’ reports, marketing or other technical studies,
maintenance records, employment or personnel data, marketing data, strategies or
techniques, financial reports, budgets, projections, cost analyses, price lists,
formulae and analyses, employee lists, customer records, customer lists,
customer source lists, proprietary computer software, and internal notes and
memoranda relating to any of the foregoing; is a valuable, special and unique
asset of Employer’s business. In consideration of Employee’s continued
employment with Employer, Employee agrees that he will not communicate,
disclose, divulge or make available to any person or entity (other than
Employer) any Confidential Information that he may know or possess or hereafter
come to know or possess as a result of his employment hereunder, except upon the
prior written authorization of Employer or as may be required by law or legal
process. In the event of a breach or threatened breach by Employee of the
provisions of this section 8, Employer shall be entitled to an injunction
restraining Employee from disclosing, in whole or in part, Employer’s
Confidential Information, or from rendering any services to any person, firm
corporation, association, or another entity to whom such Confidential
Information, in whole or in part, has been disclosed or is threatened to be
disclosed, it being acknowledged by Employee that any such breach or threatened
breach will cause irreparable injury to Employer. Nothing in this section 8
shall be construed as prohibiting Employer from pursuing any other remedies
available to Employer for such breach or threatened breach, including the
recovery from Employee of damages, attorney fees and other costs and expenses
incurred by Employer. All memoranda, notes, records or other documents compiled
by Employee or made available to Employee during the Term, concerning the
business of Employer and its customers, shall be the property of Employer and
shall be delivered to Employer on the termination of Employee’s employment as
provided herein, or at any other time upon request.


9.
TERMINATION.



9.1In addition to the reasons provided in Sections 9.3, 9.4, and 9.5, Employer
may terminate Employee’s employment under this Agreement for any reason or no
reason upon thirty (30) days written notice to Employee. Employee may terminate
Employee’s employment under this Agreement only upon thirty (30) days written
notice to Employer.


9.2If Employer terminates Employee’s employment for any reason other than as
provided in Section 9.3 and 9.4, Employer shall pay to Employee (i) six months’
salary as provided in Section 3.1; and in the event such termination occurs
prior to December 31, 2018, (ii) the monthly pro rata portion of the Bonus for
the applicable year and (iii) the monthly pro rata portion of the SPIP award
granted in 2018(“Cash Severance”). Such Cash Severance Compensation shall be
paid biweekly corresponding with regular payroll dates in the case of the Salary
portion and on or before February 28 of the following year in the case of the
Bonus and SPIP portion, and such Severance Compensation shall be the sole cash
severance benefit payable to Employee by Employer. In addition, the portion of
any equity grants awarded to Employee in 2017 and 2018 (up to a maximum of two
such grants) that have not vested and represent the monthly pro rata portion of
employment served, shall continue to vest in their normal course and in the case
of non-qualified stock options, with the same expiration date(s). For example,
if Employee is awarded 15,000 shares of performance based restricted stock in
each of 2017 and 2018 and is terminated in April, 2020, Employee shall retain
16,500





--------------------------------------------------------------------------------

Exhibit 10.12


restricted shares that shall continue to vest in their normal course (“Equity
Severance”). (Cash Severance and Equity Severance, collectively “Severance
Compensation”).


9.3If Employee terminates his employment as provided in section 9.1, Employer
shall have the option of immediately terminating Employee without any further
liability or obligation to Employee, including no obligation to pay Severance
Compensation under Section 9.2. However, the Employee may terminate his
employment within 30 days of any reduction in salary, bonus opportunity, and/or
equity grants, in which case the Severance Compensation in Section 9.2.would
apply.


9.4Employer may terminate Employee’s employment under this Agreement for Cause
without any obligation of providing advance notice to Employee. For the purposes
of this Agreement, Cause shall mean:


9.4.1     Employee’s material breach of this Agreement;


9.4.2     Employee’s misconduct which may reasonably be anticipated to have an
adverse effect upon Employer’s business;


9.4.3    Employee’s disregard of the lawful instructions of the Board of
Directors or Officers of Employer that are consistent with Employee’s position;


9.4.4    Employee’s abuse of alcohol or drugs;


9.4.5    Employee’s commission of a felony or an act involving fraud, theft or
dishonesty;


9.4.6    Employee’s intentional furnishing of materially false, or misleading
information to the Board of Directors or Officers of Employer, that is
detrimental to the Company;


9.4.7    Employee’s breach or threatened breach of the provisions of this
section 9 of this Agreement; or


9.4.8    Employee’s failure or refusal to comply or Employer’s reasonable belief
that Employee has failed or refused to comply with Employer’s policies,
standards, or regulations as set forth in Employer’s Employee Handbook and other
employment policies, a copy of which Employee hereby acknowledges that he has
received.


9.5    Employer may terminate Employee’s employment under this Agreement in the
event of Employee’s death or “disability.” Disability is defined as Employee’s
physical or mental disability significant enough to preclude performance of his
duties, determined to be (or reasonably expected to be based upon then available
medical information) of ninety (90) days’ duration.


10.    RESTRICTIVE COVENANT.


10.1Employee hereby acknowledges and recognizes that during the term of his
employment with Employer, he will be privy to trade secrets and Confidential
Information critical to Employer’s business within certain markets, and that
Employer may find it extremely difficult and disruptive to replace the Employee.


10.2Employee hereby further acknowledges that Employer operates swimming pool
and irrigation wholesale distribution facilities throughout the United States
and other international markets together with the sale of associated products to
swimming pool and irrigation contractors.





--------------------------------------------------------------------------------

Exhibit 10.12




10.3In consideration of his employment and continued employment with Employer,
training in Employer’s techniques, access to Employer’s Confidential
Information, the consideration to be received by Employee hereunder, and the
other promises contained herein, and for the purpose of protecting Employer’s
customer relationships, goodwill, valuable information and Confidential
Information, Employee hereby agrees that he will not, from and after the
effective date of this Agreement until the second anniversary of the termination
of Employee’s employment with Employer:


10.3.1directly or indirectly carry on or engage in any business or activity
similar to that of Employer (such business or activity being hereinafter called
a “Competing Business”) in the United States whether in the capacity of an
officer, director, owner, employee, agent, partner, affiliate, or other
participant in any Competing Business;


10.3.2directly or indirectly solicit any customer of Employer;


10.3.3 assist others in carrying on or engaging in any Competing Business or
soliciting any customer of Employer;


10.3.4 induce Employer’s customers as they exist at the time Employee’s
employment is terminated to change or alter in any manner their business
dealings with Employer.


10.3.5 directly or indirectly contact or cause to be contacted any of Employer’s
customers as they exist at the time Employee’s employment is terminated; or


10.3.6 induce other employees of Employer to terminate their employment with
Employer or engage in any Competing Business.


10.4Employee acknowledges and agrees that the foregoing restrictions will limit
his ability to become employed with a Competing Business, but he nevertheless
understands that he has received and will in the future receive sufficient
consideration and other benefits as an Employee of Employer and as otherwise
provided hereunder to clearly justify such restrictions, which in any event
(given his education, skills, and ability) Employee does not believe would
prevent him from earning a living.


10.5Employee acknowledges and agrees that compliance with this Restrictive
Covenant is necessary to protect the business and good will of Employer and that
a violation of this Agreement will cause irreparable injury to Employer.
Therefore, Employee agrees that in the event of Employee’s actual or threatened
breach of the provisions of this section 10, Employer shall be entitled to
obtain an injunction enjoining Employee from committing such actual or
threatened breach without having to prove that it has suffered irreparable
injury and without posting any bond or other security. Employer shall also be
permitted to pursue any other available remedies available for such breach or
threatened breach, including the recovery of damages from Employee, and Employee
shall reimburse Employer for all reasonable costs associated with the
enforcement of this section 10 including court costs and reasonable attorneys’
fees. If a court of competent jurisdiction determines that any provision or
restriction in this section 10 is unreasonable or unenforceable, said court
shall modify such restriction or provision so that it then becomes an
enforceable restriction of the activities of Employee that are competitive with
Employer.





--------------------------------------------------------------------------------

Exhibit 10.12




11.    NOTICES.


11.1    Any notice, request, or other communication required or permitted under
this Agreement shall be in writing. Notice shall be deemed given only if
personally delivered or sent by registered or certified mail, return receipt
requested. Any notice so mailed shall be deemed given on the date received. All
such notices shall be given to the respective parties at the addresses
designated below, or to such other address as a party may designate in a like
manner:


If to Employer:    Jennifer Neil
General Counsel
SCP Distributors, LLC
109 Northpark Blvd.
Covington, LA 70433


Copy to:        Manuel Perez de la Mesa
Chief Executive Officer
SCP Distributors, LLC
109 Northpark Blvd.
Covington, LA 70433


If to Employee:    Peter D. Arvan
                                                


Southport, North Carolina


11.2The refusal by a party to accept a notice does not affect the giving of the
notice.


12.    MISCELLANEOUS.


12.1    Entire Agreement: Further Assurances. This Agreement, theBonus, SPIP,
LTIP and equity agreements referenced in Article 3 hereof, constitute the entire
agreement between the parties pertaining to Employee’s employment as Executive
Vice President of Employer and all prior negotiations, and agreements, whether
written or oral, are merged into this Agreement. Each party hereto agrees to
execute and deliver such other documents, agreements or instruments and to take
such further action as may be reasonably requested by the other party hereto for
the implementation of this Agreement and the consummation of the transaction
contemplated hereby.


12.2    Severability. If any provision of this Agreement shall for any reason be
held to be invalid, illegal, or unenforceable in any respect, such invalidity,
illegality, or unenforceability shall not affect any other provision or part of
a provision of this Agreement; but this Agreement shall be reformed and
construed as if such provision had never been contained in it, and any such
provision shall be reformed so that it would be valid, legal and enforceable to
the maximum extent permitted.


12.3    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed an original, but all of which counterparts
collectively shall constitute one document representing the agreement among the
parties.    


12.4     Amendment. This Agreement may not be amended, discharged, or
terminated, or changed orally. Any amendment, discharge, termination, or change
to this Agreement shall be in writing and signed by both parties.





--------------------------------------------------------------------------------

Exhibit 10.12




12.5    Waiver of Breach. The waiver by any party of a breach of any provision
of this Agreement or the failure of any party to insist upon compliance with any
condition hereof shall not operate or be construed as a waiver of any subsequent
breach; and no waiver shall be valid unless it is in writing and is signed by
both parties.


12.6    Extension of Noncompete Period. The period of time during which Employee
is prohibited from competing with Employer pursuant to section 10 shall be
extended by any length of time during which Employee is in breach of any of such
covenants.


12.7    Applicable Law. This Agreement shall be construed in accordance with the
laws of the State of North Carolina without reference to principles of conflicts
of law.


12.8    Survival. The provisions and restrictions contained in sections 8 and 10
shall survive the termination of this Agreement.


12.9    Attorneys’ Fees and Expenses. In the event a party is required to
enforce any of the rights granted under this Agreement, the other party shall be
entitled to recover from the breaching party the reasonable attorneys’ fees,
costs and expenses incurred by the other party as a result of such breach.


12.10 Recitals. All recitals set forth at the outset of this Agreement are
incorporated by reference in it and are true.


12.11    Full Disclosure. Employee acknowledges that any receipt of restricted
stock, stock options and/or loyalty awards from the Employer is conditioned upon
the execution of this Agreement. Employer makes no representation, guarantee or
promise that any such restricted stock and/or stock options awards may be issued
now or in the future. Employee represents and acknowledges that Employee has
carefully reviewed all of the terms and conditions in this Agreement, and has
been advised of Employee’s right to seek independent legal counsel prior to
execution of this Agreement.


12.12 Successors and Assigns; Benefits. This Agreement is a personal contract
and the Employee’s rights and obligations hereunder may not be transferred or
assigned by the Employee other than by will or the laws of dissent or
distribution. The rights and obligations of Employer hereunder shall be binding
upon and run in favor of the successors and assigns of Employer, and this
Agreement shall inure to the benefit of Employer’s successors and assigns. In
the event of any attempted assignment or transfer of rights hereunder by the
Employee contrary to the provisions hereof, Employer shall have no further
liability for payments hereunder.



IN WITNESS WHEREOF, the parties have entered into this Agreement the date first
written above.


    
EMPLOYER
 
EMPLOYEE
 
 
 
SCP DISTRIBUTORS, LLC.
 
 
 
 
 
By: /s/ Manuel J. Perez de la Mesa
 
By: /s/ Peter D. Arvan
             Manuel J. Perez de la Mesa
 
             Peter D. Arvan



                                                



